                Case 3:19-cv-01463-VC Document 26 Filed 06/18/19 Page 1 of 2




 1   MARK R. CONRAD (CA Bar No. 255667)
     GABRIELA KIPNIS (CA Bar No. 284965)
 2   CONRAD & METLITZKY LLP
     Four Embarcadero Center, Suite 1400
 3   San Francisco, CA 94111
     Tel: (415) 343-7100
 4   Fax: (415) 343-7101
     Email: mconrad@conradmetlitzky.com
 5   Email: gkipnis@conradmetlitzky.com
 6   Attorneys for Defendant GUANGZHI CAO
 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     TESLA, INC., a Delaware corporation,       CASE NO. 3:19-cv-01463
12
             Plaintiff,                         CERTIFICATION OF INTERESTED
13                                              ENTITIES OR PERSONS BY
        v.                                      DEFENDANT GUANGZHI CAO,
14                                              N.D. CAL. CIV. L.R. 3-15
     GUANGZHI CAO, an individual,
15
             Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 3:19-cv-01463-VC                        DEFENDANT’S CERTIFICATION OF INTERESTED PARTIES
               Case 3:19-cv-01463-VC Document 26 Filed 06/18/19 Page 2 of 2




 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named

 2 parties, there is no such interest to report.

 3

 4 DATED: June 18, 2019                                   Respectfully submitted,

 5                                                        CONRAD & METLITZKY LLP
 6

 7
                                                          /s/ Mark R. Conrad
 8                                                        MARK R. CONRAD
                                                          GABRIELA KIPNIS
 9
                                                          Attorneys for Defendant Guangzhi Cao
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -1-
     CASE NO. 3:19-cv-01463-VC                                   DEFENDANT’S CERTIFICATION OF INTERESTED PARTIES
